UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 11-4602


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

COREY LEON WHITE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Henry Coke Morgan, Jr.,
Senior District Judge. (4:10-cr-00109-HCM-TEM-1)


Submitted:   January 12, 2012              Decided:   February 2, 2012


Before MOTZ, GREGORY, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Keith L.
Kimball, Assistant Federal Public Defender, Norfolk, Virginia,
for Appellant.   Neil H. MacBride, United States Attorney, Eric
M. Hurt, Assistant United States Attorney, Newport News,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Corey      Leon     White      appeals      the   seventy-eight             month

sentence imposed by the district court upon his plea of guilty

to one count of bank robbery in violation of 18 U.S.C. § 2113(a)

(2006).       We affirm.

               White      claims        his     above-Guidelines             sentence         is

substantively          unreasonable.           We    review      a    sentence    under       a

deferential       abuse       of   discretion        standard.          Gall     v.    United

States, 552 U.S. 38, 51 (2007).                     The first step in this review

requires us to inspect for procedural reasonableness by ensuring

that    the    district       court     committed       no    significant        procedural

errors,   such       as   improperly       calculating        the      Guidelines      range,

failing to consider the 18 U.S.C. § 3553(a) (2006) factors, or

failing to adequately explain the sentence.                            United States v.

Boulware,      604     F.3d      832,   837-38      (4th     Cir.      2010).         We    then

consider the substantive reasonableness of the sentence imposed,

taking into account the totality of the circumstances.                                     Gall,

552 U.S. at 51.           No presumption of unreasonableness attaches to

a sentence outside of a properly-calculated Guidelines range.

Id.

               White contends that the seventy-eight month sentence

is    unduly    harsh      given    the    unexceptional         offense       conduct       and

other    mitigating        factors.           The   district         court   premised        the

upward variance, however, on White’s uninterrupted history of

                                               2
criminal activity and concomitant need for added deterrence.              In

White’s case, we do not find that a seventy-eight month sentence

is harsher than necessary to achieve the sentencing goals of 18

U.S.C. § 3553(a).

           Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid in the decisional process.



                                                                  AFFIRMED




                                    3